              Case 5:20-cv-01388-XR Document 1 Filed 12/04/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

    WINDMILL WELLNESS RANCH, L.L.C.,                )
                                                    )
                  Plaintiff,                        )
                                                    )
    v.                                              )
                                                    )
    MERITAIN HEALTH, INC., a New York               ) Case No. 5:20-cv-01388
    Corporation & AGC BACKOFFICE                    )
    SUPPORT SERVICES, LLC, an Oklahoma              )
    Corporation,                                    )
                                                    )
                  Defendant.                        )
                                                    )
                                                    )

                                     NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         Pursuant to 28 U.S.C. §§ 1332(a), 1441(a) and 1446, AGC Backoffice Support Services,

LLC (“Defendant”) files its Notice of Removal to the United States District Court for the Western

District of Texas, San Antonio, Division, on the basis of federal question, diversity of citizenship

and amount in controversy and respectfully shows the following.

                                     I.     State Court Action

         1.      On or about October 8, 2020, Plaintiff Windmill Wellness Ranch, L.L.C.

(“Windmill/Plaintiff”) filed its Original Petition in the above-styled civil action, Case No. C2020-

1689D, in the District Court of Comal County, State of Texas.1 A true and correct copy of

Plaintiff’s Original Petition is attached hereto as Exhibit “1”.




1
    AGC was not served with Plaintiff’s Petition.
                                                    1
            Case 5:20-cv-01388-XR Document 1 Filed 12/04/20 Page 2 of 7




       2.      On or about November 3, 2020, Windmill/Plaintiff filed its Amended Petition in

the above-styled civil action, Case No. C2020-1689D, in the 433rd Judicial District Court of Comal

County, State of Texas.

       3.      The Summons and Amended Petition were served upon AGC on or about

November 12, 2020, by certified mail, return receipt requested. True and correct copies of

Plaintiff’s First Amended Petition and service of process are attached hereto as Exhibit “2”. A

docket sheet is attached hereto as Exhibit “3”.

                                   II.   Procedural Statements

       4.      This Notice of Removal is filed within thirty (30) days of receipt of the Plaintiff’s

Amended Petition and is timely pursuant to 28 U.S.C. § 1446(b).

       5.      Venue is proper in this District for the reason that Plaintiff’s Amended Petition was

filed in Comal County, Texas, which is within the San Antonio Division of the Western District

of Texas. 28 U.S.C. § 124(d)(2).

                  III.    Basis for Removal – Federal Question Jurisdiction

       6.      This action is also removed pursuant to 18 U.S.C. § 1441(b) as an action over which

this Court has original federal question jurisdiction under 28 U.S.C. § 1331.

       7.      This is an action brought by Plaintiff against AGC and Meritain in which Plaintiff

alleges wrongful denial and/or underpayment of medical claims. The purportedly denied or

underpaid claims were submitted by Plaintiff based upon services provided to an employee

(“Patient Q.P.”) covered by AGC’s health plan (“the Plan”). Plaintiff alleges it is entitled to

reimbursement of medical expenses it incurred as a result of providing rehabilitation services to

Patient Q.P., who has subsequently assigned any benefits it has in the Plan to Plaintiff. In its

Amended Petition, Plaintiff asserts the following causes of action: 1) breach of contract; quantum



                                                  2
            Case 5:20-cv-01388-XR Document 1 Filed 12/04/20 Page 3 of 7




meruit and unjust enrichment; negligence and negligent misrepresentation; prompt pay violation

under the Texas Insurance Code; deceptive and unfair trade practices; and attorney’s fees.

Essentially, Plaintiff contends that Defendant(s) reimbursed in an amount less than the amounts

charged by Plaintiff for services based on Plaintiff’s determination of “reasonable and customary”

charges. Plaintiff also alleges that, by virtue of premiums paid on the underlying Plan, Defendants

owe Patient Q.P. an obligation to pay Plaintiff, challenging whether Defendant has fulfilled its

obligations to Patient Q.P. under the Plan.

       8.        The Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.

§1132, et. seq. provides for federal jurisdiction where one or all of Plaintiff’s claims against one

or all Defendants arise under and are within the scope of 29 U.S.C. §1132(a)(1)(B) and (a)(3), the

civil enforcement provisions of ERISA. Congress intended that any such claims brought in state

court be completely preempted by federal law and tried in the federal courts. Likewise, the United

States Supreme Court has ruled that ERISA broadly preempts state law claims that relate to

ERISA-governed plans. Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 47, 107 S.Ct. 1549, 1552, 95

L.Ed.2d 39 (1987). Therefore, based on the claims asserted in Plaintiff’s Amended Petition, this

action is removed on the following independent grounds:

            a. This is a civil action over which this Court has original jurisdiction pursuant to 28

U.S.C. §1331 and 29 U.S.C. §1132;

            b. The Plan is an employee benefit plan, as defined in 29 U.S.C. § 1002(1) & (3),

which is established or maintained by an “employer” or “employee organization” as those terms

are defined in 29 U.S.C. § 1002(5). The Plan, therefore, is subject to the provisions of ERISA;

            c. Plaintiff claims entitlement to relief in connection with the Plan covering Patient

Q.P. Accordingly, Plaintiff’s claim(s) are preempted and displaced by ERISA;



                                                 3
            Case 5:20-cv-01388-XR Document 1 Filed 12/04/20 Page 4 of 7




            d. Patient Q.P. was a “participant” or “beneficiary” in an employee benefit plan

pursuant to 29 U.S.C. § 1002(7) and/or 29 U.S.C. § 1002(8);

            e. Plaintiff’s state law claims against the Defendants relate to, and are made in

connection with or reference to the ERISA Plan, and are, therefore, within the scope of 29 U.S.C.

§502 and §1132(a)(1)(B) and (a)(3). Plaintiff’s state law claims are therefore preempted pursuant

to ERISA. Pilot Life Insurance Co. v. Dedeaux, 481 U.S. 41, 107 S.Ct. 1549, 95 L.Ed.2d 39

(1987). Plaintiff’s claims are displaced by federal law and removable pursuant to 28 U.S.C.

§§1331 and 1441(b) and 29 U.S.C. § 1132;

            f. Additionally, because the resolution of Plaintiff’s state law claims requires the

Court to construe the ERISA Plan, the Plaintiff’s state law claims come within the scope of 29

U.S.C. § 1132, present a federal question, and are therefore, removable pursuant to 28 U.S.C. §

1331. Lingle v. Norge Div. of Magic Chef, Inc., 485 U.S. 399, 407 (1988);

            g. Alternatively, this Court has jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367, as said state law claims arise from the same case or controversy as Plaintiff’s

ERISA claims; and

            h. Furthermore, in the state court action, Plaintiff has asserted a claim for denial of

payment for reimbursement, including, among other allegations, that Defendants denied payment

of pre-approved rehabilitation expenses. This claim for denial of payment for benefits is expressly

and unequivocally removable pursuant to 29 U.S.C. § 1132 (a)(1)(B) and 28 U.S.C. 1331.

                   IV.    Basis for Removal – Complete Diversity of Parties

       9.      This action is removed pursuant to 28 U.S.C. § 1441(a) as an action involving a

controversy wholly between citizens of different states in which the amount of controversy exceeds

the sum of $75,000. 28 U.S.C. § 1332. In its Amended Petition, Plaintiff avers that it is a Texas



                                                 4
             Case 5:20-cv-01388-XR Document 1 Filed 12/04/20 Page 5 of 7




corporation, with its principal place of business in Comal County, Texas. Defendant AGC is an

Oklahoma limited liability company, with its principal place of business in the State of Oklahoma.

AGC is a wholly-owned subsidiary of Acorn Growth Companies, LC, which is an Oklahoma LLC

with its principal place of business in Oklahoma City, Oklahoma. Acorn Growth Companies, LC

is owned and controlled by Rick Nagel and Jeff Davis, both of whom are Oklahoma residents.

Defendant Meritain Health Inc. (“Meritain”) is a New York corporation, with its principal place

of business in the State of New York. Furthermore, the amount in controversy in this action

exceeds the sum of $75,000, exclusive of interest and costs. Plaintiff claims actual damages in

excess of $275,000, in addition to attorney’s fees. Accordingly, it is facially apparent from

Plaintiff’s Amended Petition that the amount in controversy exceeds $75,000.

                               V.     Supplemental Jurisdiction

       10.     The jurisdiction of this Court being original, the cause is removable from the state

court pursuant to 28 U.S.C. § 1441(a) and (b). Further, the Court has supplemental jurisdiction

over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

                      VI.     Other Defendants & Notice to State Court

       11.     Upon information and belief, and according to the state court clerk, Meritain has

not been properly joined or served with Plaintiff’s Amended Petition.

       12.     A copy of this Notice of Removal is being filed this date with the Clerk of the

above-referenced state court, in accordance with the requirements of 28 U.S.C. § 1446(d).

       WHEREFORE, Defendant AGC Backoffice Support Services, LLC gives notice that the

above-entitled action now pending in the District Court of Comal County, State of Texas, is hereby

removed to this Court.

       Dated this 4th day of December, 2020.



                                                5
Case 5:20-cv-01388-XR Document 1 Filed 12/04/20 Page 6 of 7




                          Respectfully submitted,




                          __________________________________
                          Erika M. Laremont, SBN: 24029639
                          Stephanie S. Rojo, SBN: 4041815
                          Jay A. Thompson, SBN: 19921500
                          Thompson Coe, Cousins & Irons, LLP
                          701 Brazos, Suite 1500
                          Austin, Texas 78701
                          Telephone: (512) 708-8200
                          Facsimile: (512) 708-8777
                          Email: elaremont@thompsoncoe.com
                          Email: jthompson@thompsoncoe.com
                          ATTORNEYS FOR DEFENDANT, AGC
                          BACKOFFICE SUPPORT SERVICES, LLC




                             6
           Case 5:20-cv-01388-XR Document 1 Filed 12/04/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I certify that on the same date this Notice of Removal was filed in the United States District
Court for the Western District of Texas, a true and correct copy of said Notice of Removal was
served upon the above-named Plaintiff, by mailing said copy to Plaintiff’s attorney of record, P.
Matthew O’Neil, 6514 McNeil Drive, Austin, TX 78729, and further that a copy of said Notice of
Removal was delivered to the Court Clerk of the Comal County District Court for filing that same
date.




                                              Erika M. Laremont




                                                 7
